

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
1st day of February, 2010, by and between SmartHeat Inc., a Nevada corporation
(the “Company”), and  Xudong Wang (the “Executive”).


WITNESSETH:
 
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the employment relationship of the Executive with the
Company.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the parties hereto agree as follows:
 
1. EMPLOYMENT.
 
1.1 Agreement to Employ. The Company hereby agrees to employ Executive, and
Executive hereby agrees to serve, subject to the provisions of this Agreement,
as an officer and employee of the Company.
 
1.2 Duties and Schedule. Executive shall serve as the Company’s Vice President
of Strategy and Development and shall be responsible for development of
corporate strategy, mergers and acquisitions and investor relations and shall
have such responsibilities as designated by the Company’s Chief Executive
Officer or the Board of Directors of the Company (the “Board”) that are not
inconsistent with applicable laws, regulations and rules.  Executive shall
report directly to the Company’s Chief Executive Officer or the Board as
circumstances may require. Executive shall devote his best efforts and all of
his business time to his position with the Company and shall have no other
employment with a third party during the Term.
 
2. TERM OF EMPLOYMENT. Unless Executive’s employment shall sooner terminate
pursuant to Section 4, the Company shall employ Executive for a term commencing
on the date hereof and ending on June 30, 2013 (the “Term”).
 
3. COMPENSATION.
 
3.1   Salary. Executive’s salary during the Term shall be RMB70,000 per month
(the “Salary”) payable each month.
 
3.2   Options. Executive shall be awarded options (the “Options”) to purchase
50,000 shares of common stock of the Company, par value $.001 per share (the
“Common Stock”), exercisable at the closing price per share of the Company’s
Common Stock at the close of the market on the date of this Agreement. 25,000
Options shall vest on June 30, 2011 and 25,000 Options shall vest on June 29,
2012, unless the Executive is not employed by the Company on such dates, in
which case the unvested options shall lapse in full unless otherwise provided in
this Agreement. The vested Options shall expire five (5) years from the date of
vesting. If Executive is terminated for Cause (as defined below), or if Company
terminates Executive prior to the end of the Trial Term (as defined below) or
Executive voluntarily terminates his employment for any reason, any Options
which have not fully vested shall not vest and be automatically terminated.  If
Executive is terminated by the Company for any reason except Cause or is
terminated because of Death or Disability (as defined below), any Options which
have not vested, shall vest on a monthly pro rata basis to the last date of the
month of such termination.

 

--------------------------------------------------------------------------------

 
 
3.2.1 For the purposes of this Agreement, “Cause” means (i) fraud or material
misappropriation with respect to the business or assets of the Company;
(ii) refusal or failure materially to perform his duties and responsibilities to
the Company for a period of at least ten (10) days, which continues after the
Executive receives notice of such refusal or failure; (iii) conduct that
constitutes disloyalty to the Company and which materially harms the Company or
conduct that constitutes breach of fiduciary duty involving personal profit;
(iv) conviction, or the entry of a plea of guilty or nolo contendere by the
Executive, of a felony or crime, or willful violation of any law, rule, or
regulation, involving moral turpitude; (v) the use of drugs or alcohol which
interferes materially with the Executive’s performance of his duties; or
(vi) material breach of any provision of this Agreement. For the purposes of
this Agreement, “Disability” means Executive’s inability to render, for a period
of two consecutive months, services hereunder due to his physical or mental
incapacity as solely determined by the Board in good faith.
 
3.3  Bonus. At the sole discretion of the Board, the Executive shall be eligible
for an annual cash bonus based on his attainment of pre-agreed upon objectives
and the performance of the Company.
 
3.4 Vacation. Executive shall be entitled to 8 days of paid vacation per year.
In the event that Executive remains employed by the Company 3 years past the end
of the Term, employee shall be entitled to 12 days of paid vacation.
 
3.5 Business Expenses. Executive shall be reimbursed by the Company for all
ordinary and necessary expenses incurred by Executive; provided that they are
incurred and approved in writing in accordance with the Company’s expense
policy.
 
3.6 Insurances and Social Welfares. The Company shall provide all the necessary
insurances and social welfares, including but not limited to medical insurance,
work injury insurance, maternity insurance, retirement insurance, unemployment
insurance and housing fund, to the Executive according to relating policies of
the Company and the relevant laws and regulations of local governmental
authorities and the People’s Republic of China.
 
4. TERMINATION.
 
4.1 Trial Term. For the first 3 months of the Term (the “Trial Term”), the
Company may terminate the employment hereunder for any reason and such
termination shall take effect upon the delivery of the Notice of Termination to
the Executive.  Executive shall be solely entitled to accrued and unpaid Salary
through such effective date.

 
2

--------------------------------------------------------------------------------

 
 
4.2  Death. This Agreement shall terminate immediately upon the death of
Executive and Executive’s estate or Executive’s legal representative, as the
case may be, shall be entitled to Executive’s accrued and unpaid Salary and
vacation as of the date of Executive’s death, plus all other compensation and
benefits that were vested through the date of Executive’s death.
 
4.3 Disability. In the event of Executive’s Disability, this Agreement shall
terminate and Executive shall be entitled to (a) accrued and unpaid Salary and
vacation through the first date that a Disability is determined; and (b) all
other compensation and benefits that were vested through the first date that a
Disability has been determined.
 
4.4 Termination by Company for Cause.  The Company may terminate the Executive
for Cause without notice and such termination shall take effect upon the receipt
by Executive of the Notice of Termination. Upon the effective date of the
termination for Cause, Executive shall be solely entitled to accrued and unpaid
Salary through such effective date.
 
4.5 Voluntary Termination by Executive.  The Executive may voluntarily terminate
his employment for any reason and such termination shall take effect 30 days
after the receipt by Company of the Notice of Termination. Upon the effective
date of such termination, Executive shall be entitled to (a) accrued and unpaid
Salary and vacation through such termination date; and (b) all other
compensation and benefits that were vested through such termination date.  In
the event Executive terminates without notice, it shall be deemed a termination
by the Company for Cause.
 
4.6  Notice of Termination.  Any termination of the Employment by the Company or
the Executive shall be communicated by a notice in accordance with Section 8.4
of this Agreement (the “Notice of Termination”).   Such notice shall (a)
indicate the specific termination provision in this Agreement relied upon and
(b) if the termination date is for Cause, the date on which the Executive’s
employment is to be terminated.
 
4.7  Severance. The Executive shall not be entitled to severance payments upon
any termination provided in Section 4 herein.
 
5. EMPLOYEE’S REPRESENTATION. The Executive represents and warrants to the
Company that: (a) he is subject to no contractual, fiduciary or other obligation
which may affect the performance of his duties under this Agreement; (b) he has
terminated, in accordance with their terms, any contractual obligation which may
affect his performance under this Agreement; and (c) his employment with the
Company will not require him to use or disclose proprietary or confidential
information of any other person or entity.
 
 
3

--------------------------------------------------------------------------------

 

6. CONFIDENTIAL INFORMATION  Except as permitted or directed by the Chief
Executive Officer of the Company in writing, during the time the Executive is
employed by the Company or at any time thereafter, the Executive shall not use
for his personal purposes nor divulge, furnish, or make accessible to anyone or
use in any way (other than in the ordinary course of the business of the
Company) any confidential or secret information or knowledge of the Company,
whether developed by himself or by others. Such confidential and/or secret
information encompassed by this Section 6 includes, but is not limited to, the
Company’s customer and supplier lists, business plans, software, systems, and
financial, marketing, and personnel information. The Executive agrees to refrain
from any acts or omissions that would reduce the value of any confidential or
secret knowledge or information to the Company, both during his employment
hereunder and at any time after the termination of his employment. The
Executive’s obligations of confidentiality under this Section 6 shall not apply
to any knowledge or information that is now published publicly or that
subsequently becomes generally publicly known, other than as a direct or
indirect result of a breach of this Agreement by the Executive.
 
7.  NON-COMPETITION: NON-SOLICITATION; INVENTIONS.
 
7.1  Non-Competition.  During the employment of the Executive under this
Agreement and for a period of six (6) months after termination of such
employment, the Executive shall not at any time compete on his own behalf, or on
behalf of any other person or entity, with the Company or any of its affiliates
within all territories in which the Company does business with respect to the
business of the Company or any of its affiliates as such business shall be
conducted on the date hereof or during the employment of the Executive under
this Agreement. The ownership by the Executive of not more than 5% of a
corporation, partnership or other enterprise shall not constitute a violation
hereof.
 
7.2  Non-Solicitation.  During the employment of the Executive under this
Agreement and thereafter Executive shall not at any time (i) solicit or induce,
on his own behalf or on behalf of any other person or entity, any employee of
the Company or any of its affiliates to leave the employ of the Company or any
of its affiliates; or (ii) solicit or induce, on his own behalf or on behalf of
any other person or entity, any customer or Prospective Customer of the Company
or any of their respective affiliates to reduce its business with the Company or
any of its affiliates. For the purposes of this Agreement, “Prospective
Customer” shall mean any individual, corporation, trust or other business entity
which has either (a) entered into a nondisclosure agreement with the Company or
any Company subsidiary or affiliate or (b) has within the preceding 12 months
received a currently pending and not rejected written proposal in reasonable
detail from the Company or any of the Company’s subsidiary or affiliate.
 
7.3 Inventions and Patents. The Company shall be entitled to the sole benefit
and exclusive ownership of any inventions or improvements in products,
processes, or other things that may be made or discovered by Executive while he
is in the service of the Company, and all patents for the same. During the Term,
Executive shall do all acts necessary or required by the Company to give effect
to this section and, following the Term, Executive shall do all acts reasonably
necessary or required by the Company to give effect to this section.  In all
cases, the Company shall pay all costs and fees associated with such acts by
Executive.
 
7.4 Return of Property.  The Executive agrees that all property in the
Executive’s possession that he obtains or is assigned in the course of his
employment with the Company, including, without limitation, all documents,
reports, manuals, memoranda, customer lists, credit cards, keys, access cards,
and all other property relating in any way to the business of the Company, is
the exclusive property of the Company, even if the Executive authored, created,
or assisted in authoring or creating such property. The Executive shall return
to the Company all such property immediately upon termination of employment or
at such earlier time as the Company may request.
 
 
4

--------------------------------------------------------------------------------

 
 
7.5  Court Ordered Revisions. If any portion of this Section 7 is found by a
court of competent jurisdiction to be invalid or unenforceable, but would be
valid and enforceable if modified, this Section 7 shall apply with such
modifications necessary to make this Section 7 valid and enforceable.  Any
portion of this Section 7 not required to be so modified shall remain in full
force and effect and not be affected thereby.
 
7.6 Specific Performance. The Executive acknowledges that the remedy at law for
any breach of any of the provisions of Section 7 will be inadequate, and that
the Company shall be entitled, in addition to any remedy at law or in equity, to
preliminary and permanent injunctive relief and specific performance.
 
8. MISCELLANEOUS.
 
8.1 Indemnification.  The Company and each of its subsidiaries shall, to the
maximum extent provided under applicable law, indemnify and hold Executive
harmless from and against any expenses, including reasonable attorney’s fees,
judgments, fines, settlements and other legally permissible amounts (“Losses”),
incurred in connection with any proceeding arising out of, or related to,
Executive’s employment by the Company, other than any such Losses incurred as a
result of Executive’s negligence or willful misconduct.  The Company shall, or
shall cause a subsidiary thereof to, advance to Executive any expenses,
including attorney’s fees and costs of settlement, incurred in defending any
such proceeding to the maximum extent permitted by applicable law.  Such costs
and expenses incurred by Executive in defense of any such proceeding shall be
paid by the Company or applicable subsidiary in advance of the final disposition
of such proceeding promptly upon receipt by the Company of (a) written request
for payment; (b) appropriate documentation evidencing the incurrence, amount and
nature of the costs and expenses for which payment is being sought; and (c) an
undertaking adequate under applicable law made by or on behalf of Executive to
repay the amounts so advanced if it shall ultimately be determined pursuant to
any non-appealable judgment or settlement that Executive is not entitled to be
indemnified by the Company or any subsidiary thereof.  The Company will provide
Executive with coverage under all directors and officers liability insurance
policies that it has in effect during the Term, with no deductible to Executive.
 
8.2 Applicable Law.  Except as may be otherwise provided herein, this Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, applied without reference to principles of conflict of laws.
 
8.3 Amendments.  This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors or legal representatives.
 
8.4 Notices.  All notices and other communications hereunder shall be in writing
and shall be given by hand-delivery to the other party, by an international mail
courier, or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:
 
 
5

--------------------------------------------------------------------------------

 
 
If to the Executive:


Xudong Wang
c/o SmartHeat Inc.
A-1, 10, Street 7, Shenyang Economic Development Zone
Shenyang, China 110027


With a copy to (which shall not constitute a notice):
 
If to the Company:
A-1, 10, Street 7, Shenyang Economic Development Zone
Shenyang, China 110027
Attn:  Chief Executive Officer


With a copy to (which shall not constitute notice):


The Newman Law Firm, PLLC
44 Wall Street, 20th Floor
New York, NY 10005
Fax: (212) 232-0386


Or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when delivered to the addressee.


8.5 Withholding.  The Company may withhold from any amounts payable under the
Agreement, such federal, state and local income, unemployment, social security
and similar employment related taxes and similar employment related withholdings
as shall be required to be withheld pursuant to any applicable law or
regulation.
 
8.6 Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and any such provision which is not valid or enforceable in
whole shall be enforced to the maximum extent permitted by law.
 
8.7 Captions.  The captions of this Agreement are not part of the provisions and
shall have no force or effect.
 
8.8 Entire Agreement.  This Agreement contains the entire agreement among the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.
 
 
6

--------------------------------------------------------------------------------

 



 
8.9 Survival.   The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Executive’s employment
hereunder to the extent necessary to the intended preservation of such rights
and obligations.
 
8.10 Waiver. Either Party's failure to enforce any provision or provisions of
this Agreement shall not in any way be construed as a waiver of any such
provision or provisions, or prevent that party thereafter from enforcing each
and every other provision of this Agreement.
 
8.11 Successors.  This Agreement is personal to Executive and, without the prior
express written consent of the Company, shall not be assignable by Executive.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
estate, heirs, beneficiaries, and/or legal representatives. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.
 
8.12 Joint Efforts/Counterparts.   Preparation of this Agreement shall be deemed
to be the joint effort of the parties hereto and shall not be construed more
severely against any party.  This Agreement may be signed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
8.13 Representation by Counsel.   Each Party hereby represents that it has had
the opportunity to be represented by legal counsel of its choice in connection
with the negotiation and execution of this Agreement.
 
  IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


EMPLOYEE:
 
SMARTHEAT INC.
       
/s/ Xudong Wang
 
By:
  /s/ Jun Wang
Xudong Wang
  Jun Wang     Chief Executive Officer


 
7

--------------------------------------------------------------------------------

 
 